DETAILED ACTION
Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in response to the amendment filed on 7 June 2022.  Claim 1 has been amended.  Claims 7 and 8 have been cancelled.  Claims 9-14 have been added.  Claims 1-6 and 9-14 are currently pending and have been examined. 

Allowable Subject Matter
Claims 1-6 and 9-14 are  allowed.

The following is an examiner’s statement of reasons for allowance:  
The reason for overcoming the 35 U.S.C 101 :

Step 1:  Statutory Category?     

The claim recites a series of steps and, therefore, is a process.

Step 2A - Prong 1: Judicial Exception Recited?


The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. The claim does not recite a mathematical relationship, formula, or calculation. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. With respect to mental processes, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite a certain method of organizing human activity such as a fundamental economic concept or commercial and legal interactions. The claim is eligible because it does not recite a judicial exception.

The following prior arts are the closet prior art to the applicants’ claimed invention: 

Buchalter et al. (US Pub.,  2011/0246297 Al) discloses the present disclosure is directed to methods for identifying a user by a demand side platform (DSP) across advertiser exchanges. The method includes establishing, by a DSP, a cookie mapping for a user. The cookie mapping includes a mapping of user identifiers for the user from advertisement exchanges to a user identifier assigned by the DSP for the user.
Williams et al. (US Pub. No., 2011/0246267 A1) discloses the demand side service may match an event of an event record from the plurality of event records corresponding to an advertiser and a user, to a plurality of impressions matched by the demand side service for the advertiser and the user. The demand side service may select an impression from the plurality of impressions with a time stamp less than a time stamp of a conversion event of the event record. The demand side service may further store an attribution of the selected impression with the conversion event of the event record.
 
Javangula et al (US Pub., 2011/0119125 A1) discloses a method and system for trafficking one-to display ad campaigns centers around a Dynamic Ad Server that generates an advertising creative experience dynamically by assembling different ad subcomponents on the fly, selecting subcomponents based on publisher, user or media parameters submitted to the Ad Server at the time an ad impression is to be served (abstract),  provides a matrix of variables  encounter for personalized ad experience (Figure 3 and paragraph 0009])matching engine function to accept incoming media and audience parameter, applies business rules and selects listing and created sub components (paragraph [0078]) and the ad server contains a stateless parametric search engine which serve to match income ad impression requested that carry data with it to the creative components and listing (paragraph [0115])
de Castro Alves et al. (US Pub., 2015/0381712A1) discloses techniques for embedded event processing are provided. In some examples, instructions for executing at least a subset of complex event processing features may be received. A stream of events received by the edge computing device may be identified.
Saadat et al. (US Pub.,  2009/0327075 Al)  discloses Methods, system and computer readable media for distributing advertisements include minimizing storage costs for frequency capping, dividing a set of campaigns into slices and predetermining campaign-target matches. Frequency storage costs may be minimized by storing frequency data for those users or groups of users that have a high probability of exceeding a frequency limit

However, none of the above reference either alone or in a combination teaches or suggests the   claims 1-6 and 9-14.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682